Citation Nr: 1603617	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for disability of the cervical and thoracolumbar spine.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral shoulder disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral leg disability.

 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to June 1965 and from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2015, the Veteran and his spouse testified during a video-conference hearing before the undersigned Veterans Law Judge.  During the hearing the Veteran and his spouse testified about the issues on appeal.  The Veteran also indicated that he had posttraumatic stress disorder (PTSD) due to stressors experienced in service.  The Veteran reported that he had not filed for service connection for PTSD; his representative indicated that he was going to take care of that action to file a claim.  This claim now appears to be currently under development by the agency of original jurisdiction (AOJ).

The appeal of the reopened claims of entitlement to service connection for disabilities of the cervical and thoracolumbar spine, bilateral shoulders, and bilateral lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDINGS OF FACT

1.  In a July 1998 decision, the Board denied claims of service connection for disabilities of the cervical and thoracolumbar spine, bilateral shoulders, and bilateral lower extremities.  

2.  Evidence received since the July 1998 Board decision relates to unestablished facts necessary to substantiate the claims of service connection for disabilities of the cervical and thoracolumbar spine, bilateral shoulders, and bilateral legs, and it raises a reasonable possibility of substantiating the underlying claims.


CONCLUSIONS OF LAW

1.  The July 1998 Board decision, which denied the Veteran's claims of service connection for disabilities of the cervical and thoracolumbar spine, bilateral shoulders, and bilateral lower extremities, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015). 

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for disability of the cervical and thoracolumbar spine has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for disability of the bilateral shoulders has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for disability of the bilateral lower legs has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1993, the Veteran filed a claim of entitlement to service connection for back/spine injuries, bilateral shoulder disability, and bilateral leg disability.  The Veteran appealed rating decision denials of his claims of service connection to the Board.  

In a July 1998 decision the Board denied the three claims of service connection for the claimed disabilities of the cervical and thoracolumbar spine (characterized as back and spinal injuries), bilateral shoulders, and bilateral legs.  In the July 1998 decision, the Board denied each of these claims as not-well-grounded.  As to each of the three claimed disabilities, in the July 1998 decision the Board found generally that service treatment records were negative for any injuries or chronic disability; that complaints were not shown until the 1990s; that abnormal findings consisted essentially of only x-ray findings without functional diagnosis; and that the Veteran had not submitted competent medical evidence of a nexus between any current findings and the Veteran's active service.  

When the Board disallows a claim, the disallowance becomes final when mailed unless the Chairman determines that reconsideration is warranted, or another exception to finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2015); 38 C.F.R. § 20.1100 (2015).  In this case, the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court) or file a motion for reconsideration of that decision.  Therefore, the Board's July 1998 decision is final as to the three claims of entitlement to service connection for disabilities of the cervical and thoracolumbar spine, bilateral shoulders, and bilateral lower legs.  38 U.S.C.A. § 7104(b) (West 2015); 38 C.F.R. § 20.1100 (2015).

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a) (2015), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the July 1998 Board decision consisted of service treatment records and post-service medical records and reports dated prior to the July 1998 decision of the Board. 

A VA Form 119, Report of Contact, dated March 4, 2007, essentially contains the Veteran's petition to reopen his claims of service connection for disabilities of the neck, back, shoulders, and legs.  Since the July 1998 decision of the Board, evidence has been added to the claims file.  The additional evidence of record includes a large number of VA treatment records dated through June 2015; lay statements of the Veteran and his spouse; and the transcript of a December 2015 Board hearing.  

The additional records provide additional evidence not previously on file, including testimony and statements of the Veteran and his spouse, asserting that the Veteran's military duties during combat in Vietnam in the Special Forces resulted in multiple parachute jumps and other rigorous activity including jumping from helicopters to the ground and carrying heavy back packs.  The Veteran testified and stated that these duties resulted in repeated stress on joints, which absorbed the shock of movements from the jumps and other activities attendant to his duties in Special Forces in Vietnam including during combat.   He reported that these activities culminated in musculoskeletal joint injuries to his neck, back, shoulders, and legs.  

The Board notes that the Veteran served in combat in Vietnam as reflected by his award of the Combat Infantry Badge.  In cases where a veteran asserts service connection for injuries or disease incurred in or aggravated by combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2015), are applicable.  Under those provisions, if a veteran was engaged in combat with the enemy, VA shall accept lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  Id.

The Veteran and his spouse have each reported in testimony or statements that the Veteran's complaints of pain and other symptoms began during service and were associated with the cumulative effects of those activities in service; and they continued thereafter over the years since service.  The Veteran has associated the continuity of pertinent symptoms to conditions now diagnosed as various conditions of the cervical and lumbosacral spine, shoulders, and parts of the lower extremities, including of the hips and knees.  

The additional records added to the claims file also includes VA treatment records showing various musculoskeletal diagnoses associated with the cervical and lumbosacral spine, shoulders, and parts of the lower extremities, including of the hips and knees.  

Notably, VA records of treatment at Shreveport VA Medical Center and dated between August 2009 and June 2015, contain a number of pertinent diagnoses and problem listed conditions referable to each of the claimed disabilities.  The problem lists include hip pain, and degenerative joint disease with some exacerbation of right hip pain; cervical spondylosis with myelopathy; cervical spinal stenosis; spinal stenosis; osteoarthritis; primary gout; 

Objective findings include tenderness in the cervical and lumbar spine; positive crepitus in the knees bilaterally; complaints of chronic pain to left hip and buttocks; sometimes left knee give way; bilateral upper extremity cogwheel rigidity and right upper extremity tremor with intention; gait abnormal, using cane; generalized arthritic and joint pains-he has gouty arthritis, cervical spondylosis; uses a J-cane for ambulation due to the spinal stenosis with myelopathy; range of motion of the cervical spine with pain and stiffness; range of motion of bilateral upper and lower extremities with objective evidence of pain; x-ray evidence of spurring of the thoracic spine; positive joint aches, stiffness of left shoulder; complaints of pain rated 3 to left shoulder; MRI shows degenerative disc disease throughout lumbar spine with severe stenosis from L2-S1.

Diagnoses, impressions or assessments include: osteoarthritis and degenerative joint disease of right hip; right hip pain due to degenerative joint disease; chronic low back pain; occasional muscle cramps; musculoskeletal pain (hip); history of chronic pain to right and left hip; sciatica/spinal stenosis; cervical stenosis status post-surgery in 2008; arthralgia left hip/osteoarthritis, probable sciatica; osteoarthritis, exacerbated at times in left shoulder; degenerative disc/joint disease, lumbar spine.

All of the foregoing evidence is material to the Veteran's claims as it describes the current nature of the claimed disabilities' symptomatology and provides a medical history that may reflect the etiology of the disabilities of the cervical and thoracolumbar spine, bilateral shoulders, and bilateral legs.

With respect to each of the claimed disabilities, the additional evidence received since the July 1998 Board decision is not cumulative or redundant of the prior evidence on file, and raises a reasonable possibility of substantiating each of the claims.  In light of the newly submitted records and statements, when considered with previous evidence of record, the claims of service connection for disabilities of the cervical and thoracolumbar spine, bilateral shoulders, and bilateral legs are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.


ORDER

As new and material evidence has been presented, the claim of entitlement to service connection for disability of the cervical and thoracolumbar spine is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim of entitlement to service connection for bilateral shoulder disability is reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim of entitlement to service connection for bilateral legs is reopened, and to this extent only the appeal is granted.


REMAND 

In light of the Board's decision reopening the claims of service connection for disabilities of the cervical and thoracolumbar spine, bilateral shoulders, and bilateral legs, and for purposes of further development required for the reasons outlined below, a remand of the underlying service connection claims is necessary for further development and to accord the RO an opportunity to adjudicate the issues on a de novo basis.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).

During the Veteran's Board hearing, he testified that he had filed for Social Security Administration (SSA) disability benefits in about 2000.  As any records in the custody of SSA pertaining to the claims for the SSA disability income benefits may be relevant to the appeal, they must be obtained and associated with the claims file.  38 C.F.R. §3.159(c) (2)(2015); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, any outstanding VA treatment records must also be associated with the claims file.  
 
The evidence of record suggests that disabilities of the Veteran's cervical and thoracolumbar spine, bilateral shoulders, and bilateral legs, may be related to injuries in service during combat, from repeated stress and shock absorbed by joints, as reported by the Veteran as discussed in the decision above.  

However, the evidence of record is insufficient to decide the claim.  Under 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d), in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  But to establish service connection, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.  An opinion on this is necessary.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, these issues are REMANDED for the following actions:

1. Obtain any outstanding VA or private medical records of treatment for disorders of the cervical and thoracolumbar spine, bilateral shoulders, and bilateral legs. 

2.  Request from SSA any records associated with any claim filed by the Veteran for disability benefits.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate orthopedic medical professional in connection with these claims.  The entire claims file must be provided to the examiner, and the examiner must review this remand and the claims file.  

The examiner is to elicit from the Veteran a history of pertinent injury in service, including during combat, due to repeated joint stress and shocks from jumps and other strenuous activity, and subsequent symptoms during and since service for the claimed disabilities of the cervical and thoracolumbar spine, bilateral shoulders, and bilateral lower legs.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of pertinent injury/stress and shock to joints in service including during combat, and continuity of relevant symptoms since service, and any relevant current symptoms and diagnosis regarding the claimed conditions.  

The examiner is to identify any present disorder of the cervical and thoracolumbar spine, bilateral shoulders, and bilateral leg joints; and for any such disorder found present, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such present disorder: 

      (i) Had its onset in service;  

(ii) In the case of arthritis, was manifested within one year of discharge from service; or 

(iii) Is otherwise related to injury or disease in service. 

In providing these opinions, the examiner must discuss the Veteran's lay statements regarding the onset of his claimed disabilities on appeal, including with regard to associated injuries during combat.

For any opinion expressed the examiner must provide a complete rationale and a discussion of the medical principles involved. 
 
4.  Finally, readjudicate the issues on appeal on the merits.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


